Citation Nr: 0604647	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-28 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1970 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision by the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA), denying the veteran's claim for 
service connection for a low back injury.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

The Board notes that in November 1970, the veteran incurred a 
fracture posterior right 7th rib, which was noted to result 
in a back injury.  He was admitted to Walton Army Hospital 
for a surgical consult.  Reports from that admission are not 
associated with the service medical records.  

The veteran's post-service medical records show that he was 
diagnosed with back pain in November 1991, and gave a history 
of having fallen from a second story window, and of having 
fractured his spine.  He continued to receive treatment for 
his back pain until 2004.  In March 2004, the veteran's 
private physician opined that he had reviewed the veteran's 
service records and believed that the veteran's history, 
physical examination, and results of treatment were all 
consistent with the injury while in the military and 
resulting spinal stenosis.  Although, this private physician 
reviewed the veteran's service medical records, it is not 
noted that he reviewed the entire claims folder, which 
included post-service treatment of the back.  Therefore, the 
Board finds that a VA examination, with review of the entire 
claims folder, is necessary to determine whether the 
veteran's current low back disorder is related to his in-
service injury.

A VA magnetic resonance imaging (MRI) report dated in August 
2002 noted a history of a lumbar rupture at L4-L5.  There 
would necessarily be VA outpatient treatment records 
contemporaneous with the MRI study; however, they are not in 
the claims folder.  It is unclear when the veteran began 
seeking treatment from VA.  This should be ascertained and 
all missing VA treatment records should be associated with 
the claims folder.

Further, the Board notes that the most recent medical records 
from the March 2004 private physician, T.N., M.D., are from 
September 2002.  Therefore, the RO should request the veteran 
submit a release form to obtain all medical records from this 
physician since September 2002.  In addition, the RO should 
obtain all outstanding VA outpatient medical records.

In a March 2002 private medical record from N.M., M.D., it is 
noted that the veteran was on disability for his back and 
knee pain for many years.  The RO should determine whether 
the veteran receives Social Security Administration (SSA) 
disability benefits and obtain any SSA records pertaining to 
the veteran.  VA has a duty to assist in gathering social 
security records when put on notice that the veteran is 
receiving social security benefits.  See Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992); Masors v. Derwinski, 2 
Vet.App. 180 (1992).

Finally, in the veteran's October 2003 substantive appeal, he 
requested an RO hearing.  In February 2004, he canceled his 
hearing request until he received copies of his medical 
records.  The RO should obtain clarification from the veteran 
whether he desires to reschedule his RO hearing.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should determine whether the 
veteran receives SSA disability benefits 
and if so, obtain a copy of the SSA's 
decision awarding the veteran disability 
benefits and copies of the records on 
which SSA based the initial award of 
benefits.  Any subsequent disability 
determinations, as well as the records 
upon which those determinations were 
made, should also be requested.

2.  The RO should seek clarification from 
the veteran to determine whether he 
desires to have an RO hearing.  If so, 
the RO should schedule an RO hearing 
before a Decision Review Officer.  A copy 
of the notice provided to the veteran of 
the scheduled hearing should be placed in 
the claims folder.

3.  The RO should attempt to obtain all 
records from the Walton Army Hospital 
regarding the rib injury for which the 
veteran was admitted in November 1970.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain these records, a notation to that 
effect should be inserted in the file.  
The veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review.  

4.  The RO should also contact the 
veteran and obtain the names and 
addresses and dates of treatment of all 
medical care providers, VA or private, 
which have treated the veteran for his 
claimed low back disability since the 
date of discharge.  After the veteran has 
signed the appropriate releases, those 
documents not currently of record should 
be obtained and associated with the 
claims folder.  The RO should 
specifically request that the veteran 
complete a request form for the private 
physician who wrote the March 2004 
opinion, T.N., M.D., to obtain all 
outstanding medical records from this 
private physician.  In addition, the RO 
should obtain all outstanding VA 
outpatient treatment records from all VA 
facility from which the veteran has 
received treatment.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order that he is provided 
the opportunity to obtain and submit 
those records for VA review. 

5.  The RO should then schedule the 
veteran for a VA examination by an 
orthopedist to determine the nature and 
etiology of the claimed low back 
disorder.  All indicated tests and 
studies are to be performed, and all 
potential diagnoses should be either 
confirmed or rejected.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  Based upon the examination 
results and the review of the claims 
folder, the physician should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
low back disorder is related to the 
posterior right 7th rib fracture 
sustained during military service.  The 
rationale for all opinions expressed must 
be clearly set forth by the physician in 
the examination report.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

7.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

8.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

